{¶ 27} I concur in the opinion of the majority on the basis of the verdict form wherein the jury found in favor of appellee with respect to "the issues" — i.e., the questions of whether there was injury and proximate causation — yet awarded nothing in damages. Although there was ample evidence to support a defense verdict with respect to both issues, I find that, in the face of the incongruously executed verdict form, the trial court did not abuse its discretion in granting appellee's motion for a new trial. *Page 1